237

              THEATTORNEY                          GENERAL
                                OFTEXAS


                            February    26, 1951


Hon. C. H. Cavness                     Opinion   No. TV-1152.
State Auditor
Austin, Texas                          Re:   Interpretation   of Section    1,
                                             House Bill 779,Acts       51st Leg.,
                                             R.S. 1949, regarding     limita-
                                             tions on tax remissions      to
Dear    Mr.   Cavness:                       certain   Public agencies.

               You request   the opinion of this office upon the construc-
tion of House Bill 779, Acts 51st Leg., R.S. 1949, ch. 309, p. 572,
with reference    to the provisions    of this act fixing limitations upon
the additional   amount to be granted under the terms of the act to
the public agencies    enumerated     in it.

                The purpose of this legislation     was to grant to the named
public agencies      additional relief  by the donation and allocation       of
additional    State taxes from subsequent     levies   and assessments      due
to the fact that there was no State ad valorem          tax levied for general
revenue    for the year 1948. These public agencies          did not receive
the allocation     or donation of State taxes for 1948 which they would
have received      had there been a State levy for that year.

               Section  1 of this act states two limitations    upon the a-
mount to be granted from subsequent         levies to compensate     for the
omission    of the 1948 levy.    For the sake of clarity,    we state these
limitations   in the order given, as follows:

              (1) ” . , . each such Agency   may receive   an a-
        mount equal but not in excess   of the amount that each
        would have received    had such tax been levied for the
        year 1948.”

                   (2) ‘&. . . and limited  to the amount actually   re-
         ceived by such Agency        by reason of the 1947 levy dur-
         ing the fiscal year from September          1, 1947, to August
         31, 1948, as shown by the records         of the State Comp-
         troller’s    Office.”

                 The first limitation    is based upon “an amount equal but
not    in excess   of the amount that each would have received        had such
tax   been levied for the year 1948.” For the purpose of this opinion,
we    assume that this amount is susceptible        of a definite calculation,
for   had this tax been levied      the taxpayer  would have been required
238
      Hon. C. H. Cavness,        Page     2 (V-1152)




      to pay it at the same       time    he paid his county       taxes     and upon the
      same valuation.

                    The amount of the second limitation    is definitely  fixed
      as the amount actually    received by such agency by reason of the
       1947 levy during the fiscal year from September       1, 1947, to August
      31, 1948, as shown by the records     of the State Comptroller’s     Of-
      fice.  In other words,   reference to this record  is all that is neces-
      sary to ascertain   this amount, which, of course,    is definite.

                      In determining      the additional      amount of relief       to be
      granted by this bill to the public agencies              enumerated      therein,    we
      think it plain that the Legislature           intended that the amount to be
      donated or allocated       to these agencies         should be the amount which
      results   from the application        of the lesser      of these two limitations.
      To state it another way, if the first limitation               is less than the sec-
      ond limitation,     this is the one which should be adopted.                Converse-
      ly, if the second limitation        is less than the first,        this is the one
      which should be adopted.          It is quite plain from the language             of this
      statute that an agency may (not shall or must) receive                    an amount
      equal to, but not in excxof            the amount which would have been re-
      ceived had such tax been levied for the year 1948. This is the plain
      language    of the statute.     But this must yield to the second limita-
      tion if the amount is greater         than the amount actually           received    by
      such agency by reason         of the 1947 levy during the fiscal year from
      September      I, 1947, to August 31, 1948. It is absolutely               essential
      that the amount of the additional           allocation     or donation provided
      for in this act be susceptible         of definite     ascertainment.       We think
      the construction      which we have given it achieves              this purpose and
      is in accord with the express           language     of the statute.

                                         SUMMARY

                     The tax donation granted to certain     public agen-
              cies enumerated      in House Bill 779, Acts 51st Leg.,
              R. S. 1949, ch. 309, p. 572, in lieu of the amount these
              agencies    would have received    had there been a State
              ad valorem     levy for the year 1948, is measured     by the
              lesser   of the two limitations   expressed  in Section 1
              XTFZ act.

      APPROVED:                                            Yours      very    truly,

      W. V. Geppert                                         PRICE      DANIEL
      Taxation Division                                    Attorney     General

      Jesse P. Luton, Jr.
      Reviewing Assistant                                  BY    &!!      fi
                                                                L. P. Lollar
      Charles  D. Mathews                                          Assistant
      First Assistant

      LPL:mwb